Citation Nr: 9922249	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing. 

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his daughter


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to November 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for specially 
adapted housing or a special home adaptation grant.  

It is noted that the appellant and his daughter appeared at a 
hearing before the undersigned Member of the Board on May 19, 
1999, at which time they testified with respect to the claims 
now at issue before the Board.  A transcript of that hearing 
has been associated with the record on appeal.   


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim (i.e., a claim which is 
not inherently implausible).  38 U.S.C.A. 
§ 5107(a)( West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1998).  
This duty includes ordering a medical examination when 
indicated by the circumstances of the case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The veteran is claiming both specially adapted housing and a 
specially adaptive housing grant due to his service-connected 
disabilities.  Eligibility for these benefits is based upon 
limitations in locomotion such that there is a need for the 
aid of braces, crutches, canes or a wheelchair.  
38 C.F.R. §§ 3.809, 3.809a (1998).  In this regard, there 
must be loss of use of one lower extremity.  (Blindness in 
both eyes may also serve to render the veteran eligible, but 
service connection is not in effect for an eye disorder, nor 
does the veteran claim to be blind due to service-connected 
disability.)  Following examination by VA in October 1997, 
the veteran was found to have lost the use of his right lower 
extremity.  Other criteria necessary involve preclusion of 
locomotion due to other service connected organic disease, or 
loss of use of an upper extremity.  It is noted that, while 
the veteran's lower extremities have been recently evaluated, 
no examination of his upper extremities, primarily the 
multiple shell fragment wound residuals of the left upper 
extremity, has been undertaken for several years.  This 
should be accomplished prior to appellate consideration.  

Under these circumstances, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

The veteran should be afforded an 
examination by an appropriate specialist 
to ascertain whether or not he has lost 
the use of either of his upper 
extremities and to ascertain whether the 
veteran's service-connected disabilities 
cause organic disease that would, in 
combination with the loss of use of the 
veteran's right lower extremities, 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  
The examiner should be requested to 
render an opinion regarding whether 
locomotion is precluded due to service 
connected disabilities.  The claims file 
should be made available for review prior 
to the examination.  The specialist 
should provide complete rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










